Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1-11, there appears to be multiple instances where different terminology appears to be used when referring back to a previous limitation creating a lack of clarity.  For example, in claim 1, line 4 recites the limitation, “a linear block code C”, however, lines 18-19 then recites, the limitation, “the basic linear block code C”.  The use of the same variable, “C” would usually indicate that these limitations are referring to the same limitation, however, the inclusion of the word, “basic”, creates uncertainty as to whether there is a difference in the two recited limitations.           In addition, the claims are replete with antecedent basis issues.  Due to the number of 35 USC § 112, second paragraph rejections, the examiner has provided a number of examples of the claim deficiencies in the above rejection(s), however, the list 
Claims 1-11 recite numerous undefined variables.  For examination purposes, it is assumed that variables are referring to natural numbers, however, the variables should be defined in the claims.
Referring to claim 1, the preamble recites, “…using linear block codes” (plural), however, the body of the claims only appear to utilize a singular “linear block code”.  The preamble does not appear to be accurate with respect to the rest of the claim.
Claim 1 recites the limitation "the following steps" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the step of superposition coding" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the following steps" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the transmission codeword" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the coded additional information" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the step of decoding the additional information" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the corresponding superposition sequence" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the basic linear block code" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the payload information sequence" (same as “payload information sequence u” in line 8?) and “the following steps” in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the basic linear block code related to the payload information" in lines 24-25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the basic information sequence" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitations "the j th component", “the sequence c”, and “the addition operation” in lines 6, 7, and 8, respectively.  There is insufficient antecedent basis for these limitations in the claim.
Referring to claim 3, the claim recites, “a received sequence y” and “a sequence s(i)”.  These variables are also found in claim 1, however, it’s not clear if these are referring back to the same limitations of claim 1 or different.  If they are referring back, then it should be amended to, for example, “the received sequence y”.
Claim 3 recites the limitation "the coset" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitations "the sequence ŵ(i)”, "the Hamming weight”, “the syndrome of the linear block code”, “the function fc”, “the channel transition probability”, “the subtraction operation”, and “the finite group subtraction operation” in lines 4-5, 5-6, 
Claim 5 recites the limitations "the transpose", “the matrix”, “the multiplication symbol”, “the binary domain”, “the number of non-zero” in lines 5-7.  There is insufficient antecedent basis for these limitations in the claim.
Claim 6 recites the limitations "the following calculation method", “the likelihood function”, “the output of function fc” in lines 2-7.  There is insufficient antecedent basis for these limitations in the claim.
Claim 7 recites the limitations "the index set of the nonzero element in the p th row" in the last line.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the limitation "the decoding sequence" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the j th component" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitations "the following steps" (line 2), "the additional information sequence" (line 5), "the following steps" (line 7), "the transmission codeword c" (lines 12-13), "the corresponding superposition sequence" (line 16), "the basic linear block code" (lines 17-18), "the payload information" (line 21), "the following steps" (line 21), and "the basic information sequence" (last line).  There is insufficient antecedent basis for these limitations in the claim.
Due to the vagueness and a lack of clear definiteness in the articles used in the claims, the claims have been treated on their merits as best understood by the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008.  The examiner can normally be reached on 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112